Name: Commission Regulation (EC) No 2012/2003 of 14 November 2003 correcting Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas and derogating from that Regulation
 Type: Regulation
 Subject Matter: tariff policy;  trade;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32003R2012Commission Regulation (EC) No 2012/2003 of 14 November 2003 correcting Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas and derogating from that Regulation Official Journal L 297 , 15/11/2003 P. 0019 - 0021Commission Regulation (EC) No 2012/2003of 14 November 2003correcting Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas and derogating from that RegulationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1787/2003(2), and in particular Article 29(1) thereof,Whereas:(1) In order to implement the concessions provided for by Council Decision 2003/263/EC of 27 March 2003 on the signature and conclusion of a Protocol adjusting the trade aspects of the European Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part, to take account of the outcome of negotiations between the parties on new mutual agricultural concessions(3), Commission Regulation (EC) No 787/2003(4) replaces, inter alia, point 1 of part I.B of Annex I to Commission Regulation (EC) No 2535/2001(5), as last amended by Regulation (EC) No 1157/2003(6), with effect from 1 May 2003. On that occasion, a reference to a footnote stating that importation under the quota is reserved for products not having received any form of export subsidy in Poland, erroneously also referred to products not subject to that condition. The condition should therefore be abolished for the products concerned with effect from 1 May 2003.(2) Following its last amendment, Regulation (EC) No 2535/2001 now incorporates the implementing provisions deriving from Council Decision 2003/465/EC(7), which relates to the conclusion of an Agreement between the Community and Norway concerning certain agricultural products.(3) The said Agreement relates, inter alia, to the replacement, from 1 July 2003, of the quota management method, previously based on issuing IMA 1 certificates as provided for in Title 2, Chapter III of Regulation (EC) No 2535/2001, by management on the basis of an import licence alone as provided for in Chapter I of the said Title 2.(4) That management is characterised by an approval procedure which requires operators to submit approval applications by 1 April each year.(5) Regulation (EC) No 1157/2003 exempts operators from the approval procedure for opening on 1 July 2003 the first tranche of quotas for importation from Norway, referred to in Annex I, part H, to Regulation (EC) No 2535/2001, given that it was no longer possible to meet the 1 April deadline for submitting approval applications. For opening the second tranche of those quotas, scheduled for January 2004, transitional approval procedures should be laid down for the operators concerned.(6) Regulation (EC) No 2535/2001 should be corrected and derogated from as a result.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1In Annex I, part I.B, to Regulation (EC) No 2535/2001, point 1 shall be replaced by the text in the Annex to this Regulation.Article 21. By derogation from Article 8(1) of Regulation (EC) No 2535/2001, for the tariff quotas referred to in Annex I, part H, of the said Regulation, and opened on 1 January 2004, approval shall be granted to any operator who submits by 1 December 2003 an approval application in accordance with the procedures laid down in said Article.2. By derogation from Article 9 of Regulation (EC) No 2535/2001:(a) the competent authority shall inform approval applicants for the quotas referred to in Annex I, part H, of the said Regulation of the outcome of the approval procedure by 15 December 2003;(b) the approval shall be valid for only six months.3. By derogation from Article 10(1) of Regulation (EC) No 2535/2001:(a) Member States shall communicate to the Commission, by 20 December 2003, in accordance with paragraph 3 of the said Article, the list of operators approved to take part in the allocation of the quotas referred to in Annex I, part H, of the said Regulation, opened on 1 January 2004;(b) only the operators shown on the list referred to under point (a) shall be authorised to submit licence applications during the period 1 January to 30 June 2004 for the quotas referred to in Annex I, part H, of the said Regulation, opened on 1 January 2004.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from its date of entry into force except for Article 1, which shall apply from 1 May 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 November 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 270, 21.10.2003, p. 121.(3) OJ L 97, 15.4.2003, p. 53.(4) OJ L 115, 9.5.2003, p. 18.(5) OJ L 341, 22.12.2001, p. 29.(6) OJ L 162, 1.7.2003, p. 19.(7) OJ L 156, 25.6.2003, p. 48.ANNEX"1. Products originating in Poland>TABLE>"